Title: [Diary entry: 9 November 1786]
From: Washington, George
To: 

Thursday 9th. Mercury at 48 in the Morning—54 at Noon and 52 at Night. Morning heavy, about Noon it began to rain, & continued to do so all the Afternoon moderately. Rid to the River, Muddy hole, and Dogue run Plantations. At the first the People were employed in removing the Potatoes from thence to the Mansion House—at the 2d. in gathering Corn except the 3 plow people who were at Work at Morris’s—at the 3d. they were employed as yesterday.